Order entered September 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00546-CV

                                ARHONDA JONES, Appellant

                                               V.

                  AMERICAN REAL ESTATE INVESTMENT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-06537-B

                                           ORDER
       Before the Court is appellant’s September 19, 2019 third motion for an extension of time

to file a brief. We GRANT the motion and extend the time to October 18, 2019. We expressly

caution appellant that failure to file a brief by October 18, 2019 may result in dismissal of this

appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE